DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 11, 20, 21, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nascimento et al (US PGPUB 2009/0243655).
Regarding claim 1, Figure 5 of Nascimento discloses a driver for insertion between a shared bus, such as a Local Interconnect Network bus [430], and a logic device [402 Figure 4], said driver having a supply node for connection to a voltage supply [VBAT], a bus node for connection to the shared bus [430], a transmit data input node [416] and a receive data output node [418], said driver comprising:
a pull-up circuitry between the supply node and the bus node [543 and 544]
driver circuitry configured to draw a current from the shared bus in function of a signal on the transmit data input node [502]
said driver circuitry having a control input connected to the transmit data input node [522]
feedback circuitry configured to provide feedback from the shared bus to the control input of the driver circuitry [545, 514, 512, and 510]
wherein said feedback circuitry comprises copy circuitry configured to obtain at least one copy signal representative for a signal on the bus node [545]
filter circuitry configured to low-pass filter the at least one copy signal to obtain at least one filtered signal [545]
derivative circuitry configured to obtain at least one derivative signal representative for the speed at which the signal on the bus node varies based on the at least one filtered signal [512 and 514]

Regarding claim 2, Figure 5 of Nascimento discloses wherein the pull-up circuitry comprises a diode and a resistor connected in series [543 and 544].

Regarding claim 5, Figure 5 of Nascimento discloses wherein the feedback circuitry is connected to the receive data output node such that the at least one filtered signal or a signal representative for said at least one filtered signal is provided at the receive data output node [418].

Regarding claim 6, Figure 5 of Nascimento discloses wherein the driver circuitry comprises a series connection of a low voltage transistor, a high voltage transistor and a diode, wherein the low voltage transistor has the control input [Figure 6].

Regarding claim 11, Figure 5 of Nascimento discloses wherein the derivative circuitry is configured to obtain the at least one derivative signal by performing a derivation in time of the at least one filtered signal, preferably such that the output of the derivative circuit is a current or a voltage of which the value depends on the slope of the signal on the bus node [514].

Regarding claim 20, Figure 5 of Nascimento discloses wherein the derivative circuitry comprises a first derivative circuitry configured to obtain a first derivative signal representative for a rising slope of the signal on the bus node based on the at least one filtered signal, and a second derivative circuitry configured to obtain a second derivative signal representative for a falling slope of the signal on the bus node based on the at least one filtered signal [514].

Regarding claim 21, Figure 5 of Nascimento discloses wherein the feedback circuitry is implemented in MOS technology [514 and 512].

Regarding claim 28, Figure 5 of Nascimento discloses a local interconnect network comprising a shared bus and a plurality of drivers comprising at least one driver, wherein said at least one driver is connected with its bus node to the shared bus [430].

Allowable Subject Matter
Claims 3, 4, 7-10, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-16, 22-24, 26, and 27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842